Title: To James Madison from Elijah Craig, September 1786
From: Craig, Elijah
To: Madison, James


Sr
Fayette sept. 1786
I Take the liberty to Request your Attention to a petition from our County For a division of the saim which is not Yit ready and is a matter of Considerable Consiquence, and as we know their will Be violent opposition against it from intrestd Men who are byased by selfintrest. My Greatest reasons for wishing a division Is we are so numerous our roads veary bad And much the greatest in the district and other Countyes fair inferior in number are Striving for diviseons and in all probility In sum short time we shall be a seperate State and we shall not have an equal Representation without being divided, And as our rodes are veary bad our land Rich to hold Compact setlements and our Court tho they set five days at a time, leave much busines undon and as I think it Will afford two Courts as good as the preasent I wish it. I expect their will be a petition to the assembly for part of Fayette Bourbonn & Madison Counties to form one District, which I would wish to ly over Till our’n Comes in which will Be sumetime in november. I have rote To you at the request of my friends who inform me they wish the new County to be naimed Versailles, this from y’r Veary h’ble Servt.
Elijah Craig
N B   A line at lasure would be thankfuly recd. by

E—— C
